                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOANNE WOLFF,                                     No. 4:19-CV-01596

                 Plaintiff,                           (Judge Brann)

          v.

    AETNA LIFE INSURANCE CO,

                 Defendant.

                              MEMORANDUM OPINION

                                     JULY 15, 2021

I.      BACKGROUND

        At all relevant times, Plaintiff was insured by a long-term disability benefits

plan issued by Defendant Aetna Life Insurance Co.1 After being in a motor-

vehicle accident, Plaintiff submitted a claim to Aetna for long-term disability

benefits.2 Plaintiff also, however, settled with the other driver involved in the

accident and received compensation.3 Aetna subsequently sought reimbursement

from Plaintiff’s settlement under the terms of the insurance policy.4

        Plaintiff then initiated this action under the Employment Retirement Income

Security Act of 1974 (“ERISA”).5 Plaintiff asserts that, by seeking reimbursement



1
     Doc. 40 at ¶ 6.
2
     Id. at ¶ 9.
3
     Id. at ¶ 12.
4
     Id. at ¶ 13.
5
     Doc. 1.
from Plaintiff’s settlement, Aetna violated both the terms of the policy and

Pennsylvania law. Plaintiff now seeks discovery of a list of all persons who were

issued policies under the same long-term disability plan that Plaintiff’s policy was

based on.6 Aetna contends that any such list is irrelevant because Plaintiff’s claims

arise under Pennsylvania law; they thus argue that class-based discovery should be

limited to residents of the Commonwealth.

         Plaintiff’s motion is now ripe for disposition; for the following reasons, it is

granted.

II.      DISCUSSION

         Federal Rule of Civil Procedure 26(b)(1) allows parties to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Consequently, the only issue before the

Court is whether discovery regarding potential class members outside of the state

of Pennsylvania is relevant to Plaintiff’s claims under ERISA. Aetna argues that

this discovery is irrelevant because Plaintiff’s asserts claims only under state law.

         But Aetna misconstrues the allegations in the second amended complaint,

which clearly assert that Aetna violated both Pennsylvania law and the terms of the

policy.7 Although the scope of ERISA’s preemption is broad, state laws may still




6
      Doc. 80. Plaintiff also seeks a list of any person who was subrogated against by Aetna. Doc.
      81.
7
      E.g., Doc. 44 at ¶¶ 4, 15, 17, 23, 35-41, 44, 45, 46, 48, 88-91, 95-96, 98, 141-45, 148.
                                                   -2-
govern ERISA claims where they fall within the statute’s “savings clause.”8 The

Pennsylvania Motor Vehicle Financial Responsibility Law is one such state statute

“saved” by ERISA.9 It is undisputed that Plaintiff asserts a claim that Aetna

violated the Pennsylvania Motor Vehicle Financial Responsibility Law.

Accordingly, Defendants do not contest that Plaintiff is entitled to class-based

discovery regarding possible class members residing in the state of Pennsylvania.

        Plaintiff also asserts, however, that Aetna violated the express terms of its

long-term disability policy. This claim is based on policy language, and is thus

governed by federal common law.10 As a result, the pool of potential class

members is broader than that which might be available if Plaintiff only asserted a

claim under Pennsylvania law. This is because the federal nature of the claim

implicates any plan participant who was issued this specific policy, not simply

those who could invoke the Pennsylvania Motor Vehicle Financial Responsibility

Law.

        Because it is evident to the Court that Plaintiff alleges that Aetna violated

both Pennsylvania law and the terms of the plan, the Court concludes that

discovery of potential class members outside of Pennsylvania is appropriate. The

Court further finds unpersuasive and unsupported Aetna’s claim that Plaintiff




8
     Levine v. United Healthcare Corp., 402 F.3d 156, 164 (3d Cir. 2005).
9
     FMC Corp. v. Holliday, 498 U.S. 52, 58-65 (1990); Doc. 40.
10
     See Freitas v. Geisinger Health Plan, 2021 WL 2156740, at *4 (M.D. Pa. May 27, 2021).
                                               -3-
should be judicially estopped from seeking discovery regarding a nationwide

class.11 Consequently, Plaintiff’s motion to compel discovery is granted.

III.    CONCLUSION

        An appropriate Order follows.



                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




11
     Aetna does not offer the elements of judicial estoppel, instead focusing on the alleged
     impropriety of Plaintiff’s discovery delays.
                                                 -4-
